DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Lines 1-3 of claim 16 recite the limitation “the tunable attenuator further comprises one or more layers of birefringent materials arranged on opposite sides of the corresponding layer of liquid crystal material” this is indefinite in that it is unclear where and how many layers of birefringent materials the claim requires as it is unclear if “the corresponding layer of liquid crystal material” is referring to the layer of liquid crystal material of the first electrooptic cell, the layer of liquid crystal material of the second electrooptic cell, or both. Additionally, it is unclear how one layer of birefringent material can be arranged on multiple sides of a of a layer of liquid crystal material. For the purpose of examination, the limitation has been interpreted as “the tunable attenuator further comprises one or more layers of birefringent materials”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9-12, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bell et al. (US Pub. 20180188536, Bell).
As per claim 1, Bell teaches (in figures 2-8) a wearable display system (100), comprising: an eyepiece stack (106) having a world side (side opposite eyes 142) and a user side (side facing eyes 142) opposite the world side, wherein during use a user positioned on the user side views displayed images delivered by the wearable display system via the eyepiece stack which augment the user's field of view of the user's environment (paragraph 22); a tunable attenuator (140) arranged on the world side of the of the eyepiece stack, the tunable attenuator comprising an electro-optic cell (150a and 150b) arranged between pair of linear polarizers (146 and 148); a camera module (110) facing the world side; and an electronic processing module (108) in communication with the tunable attenuator and the camera module, the electronic processing module being programmed to determine information about a relative location of the eyepiece stack to an ambient light source (154) based on images captured by the camera module and to vary the attenuation of the tunable attenuator based on information about the relative location (paragraphs 55-57).
As per claim 2, Bell teaches (in figures 2-8) the tunable attenuator reduces transmission of visible light incident on the tunable attenuator in a first range of incident angles without significantly reducing transmission of light incident on the tunable attenuator at angles of incidence outside the first range (see figure 4 and paragraphs 55-57).
As per claim 3, Bell teaches (in figures 2-8) that the electro-optic cell comprises a layer of a liquid crystal material (162) and the tunable attenuator further comprises a voltage source (168) arranged to apply a variable voltage to the liquid crystal material (paragraph 41).
As per claim 9, Bell teaches (in figures 2-8) that a pass axes of the two linear polarizers (146 and 148) are crossed (paragraph 40).
As per claim 10, Bell teaches (in figures 2-8) that the electro-optic cell rotates a polarization state of light transmitted by a first linear polarizer (146) of the pair of linear polarizers on the world side of the tunable attenuator (paragraphs 47-51) .
As per claim 11, Bell teaches (in figures 2-8) that an amount of rotation of the polarization state varies depending on a state of the electro-optic cell and an angle of incidence of light transmitted by the first linear polarizer of the pair of linear polarizers (see paragraphs 45-57).
As per claim 12, Bell teaches (in figures 2-8) that the light transmitted having large angles of incidence is rotated less than the light transmitted having small angles of incidence (when light source is at a large angle see figure 4 and paragraph 45).
As per claim 17, Bell teaches (in figures 2-8) that the tunable attenuator comprises two or more stages (150a and 150b), each stage comprising an electro-optic cell arranged between a pair of linear polarizers (146 and 148).
As per claim 18, Bell teaches (in figures 2-8) that the adjacent stages share a linear polarizer (146).

As per claim 19, Bell teaches (in figures 2-8) a method for displaying an image using a wearable display system (100), comprising: directing display light from a display towards a user through an eyepiece (106) to project images in the user's field of view; determining a relative location between an ambient light source (154) and the eyepiece; and adjusting an attenuation of ambient light from the ambient light source through the eyepiece depending on the relative location between the ambient light source and the eyepiece (see paragraphs 55-57).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yanagisawa (WO 2005124431 A1 with reference made to provided machine translation) in view of Wang et al. (US Pub. 20080151160, Wang).
As per claim 4, Yanagisawa teaches (in figures 1-6 and 10) a wearable display system (page 17 lines 5-12), comprising: an eyepiece stack (14) having a world side (side with external light R2)  and a user side (side of reflection light R1) opposite the world side, wherein during use a user positioned on the user side views displayed images delivered by the wearable display system via the eyepiece stack which augment the user's field of view of the user's environment (page 4 lines 35-41); a tunable attenuator (15) arranged on the world side of the of the eyepiece stack, the tunable attenuator comprising an electro-optic cell (1511-1513, 1516, and 1517) see page 4 lines 41-42) arranged between pair of polarizers (1514 and 1515); a camera module (18) facing the world side; and an electronic processing module (11-13 and 16) in communication with the tunable attenuator and the camera module (see figure 10), the electronic processing module being programmed to determine information about a relative location of the eyepiece stack to an ambient light source based on images captured by the camera module and to vary the attenuation of the tunable attenuator based on information about the relative location (page 11 line 15 to page 12 line 2) wherein the electro-optic cell comprises a layer of a liquid crystal material (1513) and the tunable attenuator further comprises a voltage source arranged to apply a variable voltage to the liquid crystal material (page 6 lines 15-38).
	Yanagisawa does not teach that the polarizers are linear polarizers or that the liquid crystal material is a blue phase liquid crystal material or a vertically-aligned liquid crystal material.
	However, Wang teaches (in figure 8) using two linear polarizers with parallel transmission axes, two quarter wave films, and vertically aligned liquid crystal for a liquid crystal shutter in order to provide high contrast ratio (paragraph 48). 
	It would have been obvious to one of ordinary skill in the art at the time of filing to replace the liquid crystal layer and polarizers in Yanagisawa with a vertically aligned liquid crystal layer, linear polarizers with parallel transmission axes, and quarter wave films as suggested by Wang in order to provide a liquid crystal shutter with high contrast ratio. 
As per claim 5, Yanagisawa teaches (in figures 1-6 and 10) a wearable display system (page 17 lines 5-12), comprising: an eyepiece stack (14) having a world side (side with external light R2)  and a user side (side of reflection light R1) opposite the world side, wherein during use a user positioned on the user side views displayed images delivered by the wearable display system via the eyepiece stack which augment the user's field of view of the user's environment (page 4 lines 35-41); a tunable attenuator (15) arranged on the world side of the of the eyepiece stack, the tunable attenuator comprising an electro-optic cell (1511-1513, 1516, and 1517) see page 4 lines 41-42) arranged between pair of polarizers (1514 and 1515); a camera module (18) facing the world side; and an electronic processing module (11-13 and 16) in communication with the tunable attenuator and the camera module (see figure 10), the electronic processing module being programmed to determine information about a relative location of the eyepiece stack to an ambient light source based on images captured by the camera module and to vary the attenuation of the tunable attenuator based on information about the relative location (page 11 line 15 to page 12 line 2) wherein the electro-optic cell comprises a layer of a liquid crystal material (1513) and the tunable attenuator further comprises a voltage source arranged to apply a variable voltage to the liquid crystal material (page 6 lines 15-38).
Yanagisawa does not teach that the polarizers are linear polarizers or that the tunable attenuator further comprises at least one layer of a birefringent material in addition to the layer of the liquid crystal material.
However, Wang teaches (in figures 8a and 8b) using two linear polarizers with parallel transmission axes, two quarter wave films, and vertically aligned liquid crystal for a liquid crystal shutter in order to provide high contrast ratio (paragraph 48). 
	It would have been obvious to one of ordinary skill in the art at the time of filing to replace the liquid crystal layer and polarizers in Yanagisawa with a vertically aligned liquid crystal layer, linear polarizers with parallel transmission axes, and quarter wave films as suggested by Wang in order to provide a liquid crystal shutter with high contrast ratio. 
As per claim 6, Yanagisawa in view of Wang teaches that the at least one layer of the birefringent material comprises a pair of quarter wave plates, the quarter wave plates being disposed on opposite sides of the layer of liquid crystal material (see figure 8a and 8b and paragraphs 47-48 in Wang).
As per claim 7, Yanagisawa in view of Wang teaches that each of the pair of quarter wave plates is arranged relative to a corresponding one of the linear polarizers to form a circular polarizer (see figure 8a and 8b and paragraphs 47-48 in Wang).
Claim(s) 8 rejected under 35 U.S.C. 103 as being unpatentable over Yanagisawa (WO 2005124431 A1 with reference made to provided machine translation) and Wang et al. (US Pub. 20080151160, Wang) as applied to claim 6 above in further view of Moon et al. (US Pub. 20110069267, Moon).
As per claim 8, Yanagisawa in view of Wang does not teach that the at least one layer of birefringent material further comprises a C-plate.
However, Moon teaches proving a negative C-plate (310) adjacent to a vertically aligned liquid crystal layer (360) in order to compensate for phase retardation of light which passes through the vertically aligned liquid crystal layer (paragraph 35) in order to reduce light leakage (paragraph 86). 
It would have been obvious to one of ordinary skill in the art at the time of filing to include a negative C-plate as suggested by Moon. 
The motivation would have been to reduce light leakage. 
Claim(s) 13 rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (US Pub. 20180188536, Bell).
As per claim 13, Bell teaches all the limitation of claim 1 as shown in the rejection above. 
 Bell does not explicitly teach that the tunable attenuator has an area greater than 50 mm x 50 mm.
However, the size of the tunable attenuator is a result effective variable in that if the attenuator is too small it will fail to properly shield light to the user and if it is too large the device will become too cumbersome to be worn by the user. 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to set the area of the tunable attenuator to be greater than 50 mm x 50 mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (See MPEP § 2144.05 (II) (A) and (B))
Claim(s) 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yanagisawa (WO 2005124431 A1 with reference made to provided machine translation) in view of Schowengerdt (US Pub. 20150205126) and Hirata et al. (US Pub. 20090051707, Hirata).
As per claim 14, Yanagisawa teaches (in figures 1-6 and 10) a wearable display system (page 17 lines 5-12), comprising: an eyepiece stack (14) having a world side (side with external light R2)  and a user side (side of reflection light R1) opposite the world side, wherein during use a user positioned on the user side views displayed images delivered by the wearable display system via the eyepiece stack which augment the user's field of view of the user's environment (page 4 lines 35-41); a tunable attenuator (15) arranged on the world side of the of the eyepiece stack, the tunable attenuator comprising an electro-optic cell (1511-1513, 1516, and 1517) see page 4 lines 41-42) arranged between pair of polarizers (1514 and 1515); a camera module (18) facing the world side; and an electronic processing module (11-13 and 16) in communication with the tunable attenuator and the camera module (see figure 10), the electronic processing module being programmed to determine information about a relative location of the eyepiece stack to an ambient light source based on images captured by the camera module and to vary the attenuation of the tunable attenuator based on information about the relative location (page 11 line 15 to page 12 line 2) wherein the electro-optic cell is a first electro-optic cell.
Yanagisawa does not teach that the polarizers are linear polarizers or that the tunable attenuator further comprises a second electro-optic cell and a third linear polarizer, the second electro-optic cell being arranged between the pair of linear polarizers and the third linear polarizer.
However, Schowengerdt teaches (in figure 14A) forming a tunable attenuator by providing a first (380) and second (382) electro-optic liquid crystal cells in order to more precisely block light from particular angles (paragraphs 141 and 142). 
Additionally, Hirata teaches (in figures 1-4 and 44a-45) a stacked liquid crystal arrangement wherein two electro-optic cells (“first panel” and “second panel”) using vertically aligned liquid crystal layers are provided with three linear polarizers (Polarizer A, B, and C) in order to reduce light leakage (see figures and paragraph 322). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the electro-optic cell of Yanagisawa such that it is formed from two vertically aligned liquid crystal cells provided with three linear polarizers as suggested by Schowengerdt and Hirata in order to more precisely block light from particular angles while reducing light leakage. 
As per claim 15, Yanagisawa in view of Schowengerdt and Hirata teaches that the first and second electro-optic cells are each composed of a corresponding layer of a liquid crystal material (the two layers of vertically aligned liquid crystal see paragraph 45 and figure 4 in Hirata).
Claim(s) 16 rejected under 35 U.S.C. 103 as being unpatentable over Yanagisawa (WO 2005124431 A1 with reference made to provided machine translation), Schowengerdt (US Pub. 20150205126), and Hirata et al. (US Pub. 20090051707, Hirata) as applied to claim 15 above in further view of Moon et al. (US Pub. 20110069267, Moon).
As per claim 16, Yanagisawa in view of Schowengerdt and Hirata does not teach that the at least one layer of birefringent material further comprises a C-plate.
However, Moon teaches proving a negative C-plate (310) adjacent to a vertically aligned liquid crystal layer (360) in order to compensate for phase retardation of light which passes through the vertically aligned liquid crystal layer (paragraph 35) in order to reduce light leakage (paragraph 86). 
It would have been obvious to one of ordinary skill in the art at the time of filing to include a negative C-plate as suggested by Moon. 
The motivation would have been to reduce light leakage. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER P GROSS/Examiner, Art Unit 2871